1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3
      JOSEPH VIGIL,                                          Case No. 3:18-cv-00424-MMD-WGC
4
                                            Plaintiff,                   ORDER
5            v.
6     SGT. MAGUIRE et al.,
7                                      Defendants.
8
            This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §
9
     1983 by a state prisoner. Plaintiff has submitted an application to proceed in forma
10
     pauperis. (ECF No. 1). Based on the financial information provided, the Court finds that
11
     Plaintiff is unable to prepay the full filing fee in this matter.
12
            The Court entered a screening order on Plaintiff’s amended complaint on October
13
     29, 2019. (ECF No. 9). The screening order dismissed all of the Defendants except for
14
     Sgt. Maguire from this action, stayed the case for 90 days, and instructed the Attorney
15
     General’s Office to inform the Court as to whether it would make a limited appearance for
16
     the purpose of settlement. (Id.) The Attorney General’s Office indicated that Sgt. Maguire
17
     is no longer a state employee and that it could not appear on his behalf unless Sgt.
18
     Maguire requested in writing that it do so. (ECF No. 11.) The Court ordered the Attorney
19
     General’s Office to file Sgt. Maguire’s last known address under seal, which the Attorney
20
     General’s Office has now done. (ECF Nos. 15, 16.)
21
            For the foregoing reasons, IT IS ORDERED that:
22
            1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is
23
     GRANTED. Plaintiff shall not be required to pay an initial installment of the filing fee. In
24
     the event that this action is dismissed, the full filing fee must still be paid pursuant to 28
25
     U.S.C. § 1915(b)(2).
26
            2.      The movant herein is permitted to maintain this action to conclusion without
27
     the necessity of prepayment of any additional fees or costs or the giving of security
28

                                                         1
1    therefor. This order granting leave to proceed in forma pauperis shall not extend to the

2    issuance and/or service of subpoenas at government expense.

3           3.     Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections

4    shall pay to the Clerk of the United States District Court, District of Nevada, 20% of the

5    preceding month’s deposits to Plaintiff’s account (Joseph Vigil, #1081905), in the months
     that the account exceeds $10.00, until the full $350.00 filing fee has been paid for this
6
     action. The Clerk of the Court shall SEND a copy of this order to the Finance Division of
7
     the Clerk’s Office. The Clerk of the Court shall also SEND a copy of this order to the
8
     attention of the Chief of Inmate Services for the Nevada Department of Corrections, P.O.
9
     Box 7011, Carson City, NV 89702.
10
            4.     The Clerk of Court will issue a summons for Defendant Sgt. Maguire, and
11
     deliver the same, to the U.S. Marshal for service. The Clerk also will send sufficient
12
     copies of the first amended complaint (ECF No. 7) and this order to the U.S. Marshal for
13
     service on Defendant.
14
            5.     The Clerk will send to Plaintiff one (1) USM-285 form. Plaintiff will have
15
     thirty (30) days within which to furnish to the U.S. Marshal the required USM-285 form
16
     with relevant information as to Sgt. Maguire. Plaintiff should indicate on the form that Sgt.
17   Maguire’s last known address is filed under seal in ECF No. 16 in this action, Case No.
18   3:18-cv-00424-MMD-WGC.
19          6.     Within twenty (20) days after receiving from the U.S. Marshal a copy of the
20   USM-285 form showing whether service has been accomplished, Plaintiff must file a
21   notice with the Court identifying which Defendant(s) were served and which were not
22   served, if any.   If Plaintiff wishes to have service again attempted on an unserved
23   Defendant(s), then a motion must be filed with the Court identifying the unserved

24   Defendant(s) and specifying a more detailed name and/or address for said Defendant(s),

25   or whether some other manner of service should be attempted.

26          7.     Plaintiff will serve upon Defendants or, if appearance has been entered by

27   counsel, upon the attorney(s), a copy of every pleading, motion or other document

28   submitted for consideration by the Court. Plaintiff will include with the original paper

                                                  2
1    submitted for filing a certificate stating the date that a true and correct copy of the

2    document was mailed to the Defendants or counsel for the Defendants. The Court may

3    disregard any paper received by a district judge or magistrate judge which has not been
     filed with the clerk, and any paper received by a district judge, magistrate judge or the
4
     clerk which fails to include a certificate of service.
5
            8.     This case is no longer stayed.
6

7
            DATED THIS 20th day of December 2019.
8

9
                                                 UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                    3
